EXHIBIT B
     UNITED STATES BANKRUPTCY COURT
     SOUTHERN DISTRICT OF NEW YORK
                                                                     x
     In re                                                           :    Chapter 11
                                                                     :
     EDISON PRICE LIGHTING INC.,                                     :    Case No. 20-22614 (RDD)
                                                                     :
        Debtor.                                                      :
                                                                     x

                            ORDER (I) APPROVING THE
     STALKING HORSE PURCHASE AGREEMENT, (II) APPROVING THE SALE TO
    THE STALKING HORSE BIDDER OF SUBSTANTIALLY ALL OF THE DEBTOR’S
        ASSETS FREE AND CLEAR OF LIENS, CLAIMS, ENCUMBRANCES, AND
      INTERESTS, (III) AUTHORIZING THE ASSUMPTION AND ASSIGNMENT OF
         CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED LEASES, AND
                         (IV) GRANTING RELATED RELIEF

             Upon the motion (the “Sale Motion”) 1 filed by Bronson Law Offices P.C. on behalf of

Edison Price Lighting, Inc. (the “Debtor”), for, among other things entry of an order (this “Sale

Order”): (a) approving the Stalking Horse Purchase and Sale Agreement (together with all

schedules, exhibits, and ancillary documents related thereto, the “Stalking Horse APA”) attached

to this Sale Order as Exhibit 1, and authorizing the Debtor, to perform thereunder; (b) authorizing

and approving the sale of the Assets, free and clear of Liens (defined below) to the extent set forth

in the Stalking Horse APA; (c) authorizing the assumption and assignment of the Assigned

Contracts; and (d) granting related relief (the “Transaction”); and this Court having entered an

order on October 6, 2020 at [Dkt. # ] (the “Bidding Procedures Order”) approving and authorizing,

among other things, (i) the Debtor to conduct the sale process, (ii) the Bidding Procedures, (iii) the

Debtor’s entry into the Stalking Horse APA and appointing Current Lighting Solutions, LLC as

the Stalking Horse Bidder, (iv) the Bid Protections in favor of the Stalking Horse Bidder, (v)

scheduling the Sale Hearing, (vi) establishing procedures for the assumption and assignment of


1
    Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Sale Motion.
the Assigned Contracts, (vii) the proposed form of notice of the Sale Hearing, and (viii) the

proposed form of the Notice of Assignment and Cure; and the Debtor having determined, after an

extensive marketing process, that the Stalking Horse Bidder is the Successful Bidder and has

submitted the highest or otherwise best bid for the Assets; and upon adequate and sufficient notice

of the Sale Motion, the Stalking Horse APA, and all other related transactions contemplated

thereunder and in this Sale Order; and all interested parties having been afforded an opportunity

to be heard with respect to the Sale Motion and all relief related thereto; and the Court having

reviewed and considered the Sale Motion and all relief related thereto and any objections thereto;

and upon the full record in support of the relief requested by the Debtor in the Sale Motion; and

this Court having jurisdiction over this matter; and that this Court being authorized to enter a final

order consistent with Article III of the United States Constitution; and this Court having found that

venue of this proceeding and the Sale Motion in this district is proper; and it further appearing that

the legal and factual bases set forth in the Sale Motion and at the Sale Hearing (if any) establish

just cause for the relief granted herein; and it appearing that the relief requested in the Sale Motion

is in the best interests of the Debtor, its estate, its creditors, and all other parties in interest; and

upon the full record of these chapter 11 cases and all other pleadings and proceedings, including

the Sale Motion; and after due deliberation thereon, and good and sufficient cause appearing

therefor, THE COURT HEREBY FINDS THAT: 2




2
 All findings of fact and conclusions of law announced by the Court at the hearings in relation to the Sale Motion are
hereby incorporated herein to the extent not inconsistent herewith.

                                                          2
I.     Jurisdiction, Final Order, and Statutory Predicates.

       A.       This Court has jurisdiction to hear and determine the Sale Motion pursuant to

28 U.S.C. §§ 157(b)(l) and 1334(a). Venue is proper in this District and in this Court pursuant to

28 U.S.C. §§ 1408 and 1409.

       B.       The statutory predicates for the relief requested in the Sale Motion are sections

105(a), 363, and 365, 503 and 507 of the Bankruptcy Code and Bankruptcy Rules 2002(a)(2),

6004, 6006, 9007, and 9014.

       C.       This Sale Order constitutes a final order within the meaning of 28 U.S.C. § 158(a).

Notwithstanding Bankruptcy Rules 6004(h) and 6006(d), and to any extent necessary under

Bankruptcy Rule 9014 and rule 54(b) of the Federal Rules of Civil Procedure, as made applicable

by Bankruptcy Rule 7054, the Court expressly finds that there is no just reason for delay in the

implementation of this Sale Order, waives any stay, and expressly directs entry of judgment as set

forth herein.

II.    Notice of the Sale Motion, Sale Hearing, and Cure Amounts.

       D.       Notice of the Sale Motion, Sale Hearing and Transaction was timely, proper, and

reasonably calculated to provide interested parties with timely and proper notice of the Transaction

and the Sale Hearing, and no other or further notice of the Sale Motion, the Transaction, and the

Sale Hearing is, or shall be, required. The requirements of Bankruptcy Rule 6004(a) and the Local

Rules are satisfied by such notice. A reasonable opportunity to object and be heard with respect to

the Transaction and the Sale Motion and the relief requested therein has been afforded to all

interested persons and entities, including the Notice Parties.

III.   Good Faith of Purchaser and Debtor.

       E.       The Stalking Horse APA was negotiated, proposed, and entered into by the Debtor

and the Purchaser, without collusion, in good faith, and from arm’s-length bargaining positions.

                                                 3
       F.      The Transaction does not constitute a sub rosa chapter 11 plan. The Transaction

neither impermissibly restructures the rights of the Debtor’s creditors nor impermissibly dictates

a chapter 11 plan for the Debtor.

       G.      Neither the Debtor nor Purchaser have engaged in any conduct that would cause or

permit the Transaction to be avoided under section 363(n) of the Bankruptcy Code. Purchaser is

consummating the Transaction in good faith and is a good faith Purchaser within the meaning of

section 363(m) of the Bankruptcy Code and is not an “insider” of the Debtor (as defined under

section 101(31) of the Bankruptcy Code). Purchaser has proceeded in good faith in all respects in

connection with the Transaction. Purchaser is therefore entitled to all of the protections afforded

under section 363(m) of the Bankruptcy Code.

       H.      The Debtor and Purchaser complied with the Bidding Procedures Order and the

Bidding Procedures in all respects. Purchaser was the Successful Bidder (as defined in the Bidding

Procedures) for the Assets in accordance with the Bidding Procedures Order and the Bidding

Procedures.

IV.    Highest or Otherwise Best Offer.

       I.      The Debtor’s marketing process with respect to the Assets, including the Debtor’s

prepetition marketing process with respect to the Assets, afforded a full, fair, and reasonable

opportunity for any person or entity to make a higher or otherwise better offer to purchase the

Assets. The Stalking Horse APA constitutes the highest or otherwise best offer for the Assets, and

the Debtor’s determination that the Stalking Horse APA constitutes the highest or otherwise best

offer for the Assets is based upon a valid and sound exercise of the Debtor’s business judgment.

The consideration to be paid by Purchaser under the Stalking Horse APA constitutes fair and

reasonable consideration for the Assets.



                                                4
          J.     Approval of the Sale Motion and the Stalking Horse APA and the consummation

of the Transaction is in the best interests of the Debtor’s chapter 11 estate, its creditors, and other

parties in interest. The Transaction should be approved.

V.        No Successor or Other Derivative Liability.

          K.     The Purchaser is not a mere continuation of the Debtor or its estate and there is no

continuity of enterprise between the Purchaser and the Debtor. The Purchaser is not a successor to

the Debtor or its estate by reason of any theory of law or equity, and the Transaction does not

amount to a consolidation, merger, or de facto merger of Purchaser and the Debtor.

VI.       Validity of Transfer.

          L.     The Stalking Horse APA was not entered into for the purpose of hindering,

delaying, or defrauding creditors under the Bankruptcy Code or under the laws of the United

States, any state, territory, possession, or the District of Columbia. Neither the Debtor nor the

Purchaser is entering into the transactions contemplated by the Stalking Horse APA fraudulently

for the purpose of statutory and common law fraudulent conveyance and fraudulent transfer

claims.

          M.     The Debtor is the sole and lawful owner of the Assets. The Assets constitute

property of the Debtor’s estate and title thereto is vested in the Debtor’s estates within the meaning

of section 541(a) of the Bankruptcy Code. Subject to section 363(f) of the Bankruptcy Code, the

transfer of each of the Assets to the Purchaser will be, as of the Closing Date, a legal, valid, and

effective transfer of the Assets, which transfer vests or will vest the Purchaser with all right, title,

and interest of the Debtor to the Assets free and clear of (a) all liens (including any liens as that

term is defined in section 101(37) of the Bankruptcy Code) and encumbrances relating to,

accruing, or arising at any time prior to the Closing Date (collectively, the “Liens”) and (b) all

debts arising under, relating to, or in connection with any act of the Debtor or claims (as that term

                                                   5
is defined in section 101(5) of the Bankruptcy Code), liabilities, obligations, demands, guaranties,

options in favor of third parties, rights, contractual commitments, restrictions, interests, mortgages,

hypothecations, charges, indentures, instruments, leases, licenses, deeds of trust, security interests,

conditional sale or other title retention, pledges, judgments, claims for reimbursement,

contribution, indemnity, exoneration, infringement, products liability, alter-ego, and matters of any

kind and nature, whether arising prior to or subsequent to the commencement of this chapter 11,

and whether imposed by agreement, understanding, law, equity, or otherwise (including, without

limitation, rights with respect to Claims (as defined below) and Liens (A) that purport to give to

any party a right of setoff or recoupment against, or a right or option to affect any forfeiture,

modification, profit sharing interest, right of first refusal, purchase or repurchase right or option,

or termination of the Debtor’s or the Purchaser’s interests in the Assets, or any similar rights, or

(B) in respect of taxes, restrictions, rights of first refusal, charges of interests of any kind or nature,

if any, including, without limitation, any restriction of use, voting, transfer, receipt of income or

other exercise of any attributes of ownership) (collectively, as defined in this clause (b), “Claims”),

relating to, accruing or arising any time prior to entry of this Sale Order, with the exception of any

such Liens or Claims that are expressly assumed by Purchaser or otherwise permitted under the

Stalking Horse APA (the “Assumed Obligations”), including, for the avoidance of doubt, Cure

Amounts or any other obligations arising under the Assigned Contracts to the extent set forth in

the Stalking Horse APA.

        N.      Subject to the entry of this Sale Order, the Debtor: has (i) full requisite corporate

or other organizational power and authority to execute, deliver, and perform its obligations under

the Stalking Horse APA and all other documents contemplated thereby and (ii) taken all requisite

corporate or other organizational action and formalities necessary to authorize and approve the



                                                    6
execution, delivery and performance of its obligations under the Stalking Horse APA and to

consummate the Transaction, including as required by their respective organizational documents,

and, upon execution thereof, the Stalking Horse APA and the related documents were or will be

deemed duly and validly executed and delivered by the Debtor and enforceable against the Debtor

in accordance with its terms and, assuming due authorization, execution, and delivery thereof by

the other parties thereto, constituted or will constitute a valid and binding obligation of the Debtor.

No government, regulatory, or other consents or approvals, other than those expressly provided

for in the Stalking Horse APA, were required for the execution, delivery, and performance by the

Debtor of the Stalking Horse APA or the consummation of the Transaction contemplated thereby.

No consents or approvals of the Debtor, other than those expressly provided for in the Stalking

Horse APA or this Sale Order, are required for the Debtor to consummate the Transaction.

VII.   Section 363(f) is Satisfied.

       O.      The conditions of section 363(f) of the Bankruptcy Code have been satisfied in full;

therefore, the Debtor may sell the Assets free and clear of any interest in the property other than

the Assumed Obligations or as otherwise set forth in this Order.

       P.      The Purchaser would not have entered into the Stalking Horse APA and would not

consummate the transactions contemplated thereby if the sale and/or transfer of the Assets to the

Purchaser and the Assets were not free and clear of all Liens and Claims, other than Assumed

Obligations with respect to the Assets, or if the Purchaser would, or in the future could, be liable

for any of such Liens and Claims (other than the Assumed Obligations).

       Q.      The Debtor may sell the Assets free and clear of all Liens and Claims against the

Debtor, its estate, or any of the Assets (except the Assumed Obligations) because, in each case,

one or more of the standards set forth in section 363(f)(l)-(5) of the Bankruptcy Code has been

satisfied. Those holders of Liens or Claims against the Debtor, its estate, or any of the Assets, who
                                                  7
did not object, or who withdrew their objections, to the Transaction or the Sale Motion are deemed

to have consented pursuant to section 363(f)(2) of the Bankruptcy Code. All other holders of Liens

or Claims (except to the extent that such Liens or Claims are Assumed Obligations) are adequately

protected by having their Liens or Claims, if any, in each instance against the Debtor, its estate, or

any of the Assets, attach to the net cash proceeds of the Purchase Price ultimately attributable to

the Assets in which such creditor alleges a Lien or Claims, in the same order of priority, with the

same validity, force, and effect that such Liens or Claims had prior to the Transaction, subject to

any claims and defenses the Debtor and its estate may possess with respect thereto. All other

holders of Liens or Claims (except to the extent that such Liens or Claims are Assumed

Obligations) of any kind or nature whatsoever against the Debtor or the Assets shall be forever

prohibited, barred and estopped from pursuing or asserting any Liens or Claims against the

Purchaser or any of its assets, property, successors, assigns or the Assets.

VIII. Cure Amounts and Adequate Assurance of Future Performance.

       R.      The assumption and assignment of the executory contracts and unexpired leases

listed in the Stalking Horse APA (the “Assigned Contracts”) pursuant to the terms of this Sale

Order is integral to the Stalking Horse APA and is in the best interests of the Debtor and its estate,

its creditors, and all other parties in interest and represents the reasonable exercise of sound and

prudent business judgment by the Debtor. Subject to the terms and conditions of the Stalking Horse

APA, the Purchaser shall: (a) to the extent necessary, cure or provide adequate assurance of cure,

of any default existing prior to the date hereof with respect to the Assigned Contracts, within the

meaning of sections 365(b)(1)(A) and 365(f)(2)(A) of the Bankruptcy Code, and (b) to the extent

necessary, provide compensation or adequate assurance of compensation to any party for any

actual pecuniary loss to such party resulting from a default prior to the date hereof with respect to

the Assigned Contracts, within the meaning of sections 365(b)(1)(B) and 365(f)(2)(A) of the
                                                  8
Bankruptcy Code. The Purchaser’s promise to pay the Cure Amounts and to perform the

obligations under the Assigned Contracts shall constitute adequate assurance of future

performance within the meaning of sections 365(b)(1)(C) and 365(f)(2)(B) of the Bankruptcy

Code.

IX.     Compelling Circumstances for an Immediate Sale.

        S.     Good and sufficient reasons for approval of the Stalking Horse APA and the

Transaction have been articulated. The relief requested in the Sale Motion is in the best interests

of the Debtor, its estate, its creditors and other parties in interest. The Debtor has demonstrated

both good, sufficient, and sound business purposes and justifications for approving the Stalking

Horse APA and compelling circumstances for the Transaction outside the ordinary course of

business, pursuant to section 363(b) of the Bankruptcy Code before, and outside of, a plan of

reorganization, in that, among other things, the immediate consummation of the Transaction with

the Purchaser is necessary and appropriate to maximize the value of the Debtor’s estate and the

Transaction will provide the means for the Debtor to maximize distributions to creditors.

        THE COURT HEREBY ORDERS THAT:

I.      General Provisions.

        1.     The findings and conclusions set forth herein constitute the Court’s findings of fact

and conclusions of law pursuant to Bankruptcy Rule 7052, made applicable to this chapter 11 case

pursuant to Bankruptcy Rule 9014. To the extent that any of the following findings of fact

constitute conclusions of law, they are adopted as such. To the extent any of the following

conclusions of law constitute findings of fact, they are adopted as such.

        2.     The relief requested in the Sale Motion and the transactions contemplated thereby

and by the Stalking Horse APA are approved as set forth in this Sale Order and on the record of



                                                 9
the Sale Hearing, which is incorporated herein as if set forth fully in this Sale Order, and the

Transaction contemplated thereby is approved.

        3.       All objections to the Sale Motion or the relief requested therein that have not been

withdrawn, waived, or settled as announced to the Court at the Sale Hearing (if any) or by

stipulation filed with the Court, and all reservations of rights included in such objections or

otherwise, are hereby denied and overruled on the merits with prejudice. 3 Those parties who did

not object or withdrew their objections to the Sale Motion are deemed to have consented pursuant

to section 363(f)(2) of the Bankruptcy Code.

II.     Approval of the Stalking Horse APA.

        4.       The Stalking Horse APA and all other ancillary documents, and all of the terms and

conditions thereof, are hereby approved in their entirety, pursuant to sections 105, 363, 364, and

554 of the Bankruptcy Code and Bankruptcy Rules 2002, 4001, 6004, and 9014, each as applicable.

        5.       Pursuant to sections 363(b) and (f) of the Bankruptcy Code, the Debtor, acting on

behalf of the Debtor, is authorized and empowered to take any and all actions necessary or

appropriate to (a) consummate the Transaction pursuant to and in accordance with the terms and

conditions of the Stalking Horse APA, (b) close the Transaction as contemplated in the Stalking

Horse APA and this Sale Order, and (c) execute and deliver, perform under, consummate,

implement, and fully close the Stalking Horse APA, including the assumption and assignment to

the Purchaser of the Assigned Contracts, together with all additional instruments and documents

that may be reasonably necessary or desirable to implement the Stalking Horse APA and the

Transaction.




3
  All timely filed objections (pursuant to the Bidding Procedures) with respect to Cure Amounts are hereby preserved
to the extent such Assigned Contracts are ultimately assumed and assigned to Purchaser.

                                                        10
        6.      Subject to the restrictions set forth in this Sale Order and the Stalking Horse APA,

the Debtor and the Purchaser hereby are authorized to take any and all actions as may be necessary

or desirable to implement the Transaction, and any actions taken by the Debtor and the Purchaser

necessary or desirable to implement the Transaction prior to the date of this Sale Order, hereby are

approved and ratified.

        7.      This Sale Order and the terms and provisions of the Stalking Horse APA shall be

binding in all respects upon the Debtor, its estate, all creditors of and holders of equity interests in

the Debtor, any holders of Liens, Claims, or other interests (whether known or unknown) in,

against, or on all or any portion of the Assets, all counterparties to any executory contract or

unexpired lease of the Debtor, the Purchaser and all successors and assigns of the Purchaser, the

Assets, and any trustees, examiners, or receivers, if any, subsequently appointed in any of the

Debtor’s chapter 11 cases or upon a conversion to chapter 7 under the Bankruptcy Code. The

Stalking Horse APA shall not be subject to rejection or avoidance by the Debtor, its estates, its

creditors, its equity holders, or any trustee, examiner, or receiver. Any trustee appointed in this

case (including a chapter 7 trustee) shall be and hereby is authorized to operate the business of the

Debtor to the fullest extent necessary to permit compliance with the terms of this Sale Order. This

Sale Order and the Stalking Horse APA shall inure to the benefit of the Debtor, its estate and

creditors, the Purchaser, and the respective successors and assigns of each of the foregoing.

III.    Transfer of the Assets.

        8.      Pursuant to sections 105(a), 363(b), 363(f), 365(b) and 365(f) of the Bankruptcy

Code, the Debtor is authorized to transfer the Assets to the Purchaser in accordance with the terms

of the Stalking Horse APA and such transfer shall constitute a legal, valid, binding, and effective

transfer of the Assets and shall vest Purchaser with all right, title and interest in and to the Assets,

and, other than the Assumed Obligations with respect to the Assets, shall be free and clear of all
                                                  11
Liens, Claims, and other interests of any kind or nature whatsoever, with all such Liens, Claims,

or other interests to attach to the cash proceeds of the Purchase Price ultimately attributable to the

property against or in which such Liens, Claims, or other interests are asserted, subject to the terms

thereof, with the same validity, force, and effect, and in the same order of priority, which such

Liens, Claims, or other interests had prior to the Transaction, subject to any rights, claims, and

defenses the Debtor or its estate, as applicable, may possess with respect thereto.

       9.      The Debtor is hereby authorized to take any and all actions necessary to

consummate the Stalking Horse APA, including any actions that otherwise would require further

approval by shareholders, members, or its board of directors, as the case may be, without the need

of obtaining such approvals.

       10.     At the Closing, any Liens, interests, or Claims of the secured creditors shall attach

to the cash proceeds of the sale in the same order of priority, with the same validity, force, and

effect that such lienholders had prior to the Transaction; provided, the Lender shall be entitled to

receive from the Debtor, and the Debtor is hereby authorized and directed to indefeasibly pay to

the Lender, on the closing date, $950,000 for application by the Lender to its prepetition claim.

       11.     The sale of the Assets to the Purchaser pursuant to the Stalking Horse APA and the

consummation of the transactions contemplated by the Stalking Horse APA do not require any

consents other than as specifically provided for in the Stalking Horse APA. Each and every federal,

state, and local governmental agency or department is hereby directed to accept any and all

documents and instruments necessary and appropriate to consummate the transactions

contemplated by the Stalking Horse APA. A certified copy of this Sale Order may be filed with

the appropriate clerk or recorded with the recorder of any state, county, or local authority to act to




                                                 12
cancel any of the Liens, Claims, and other encumbrances of record except those assumed as

Permitted Obligations.

        12.     If any person or entity that has filed statements or other documents or agreements

evidencing Claims or Liens on, or interests in, all or any portion of the Assets (other than

statements or documents with respect to Assumed Obligations) shall not have delivered to the

Debtor, in proper form for filing and executed by the appropriate parties, termination statements,

instruments of satisfaction, releases of liens and easements, and any other documents necessary

for the purpose of documenting the release of all Claims, Liens, or interests which the person or

entity has or may assert with respect to all or any portion of the Assets, the Debtor is hereby

authorized, and the Purchaser is hereby authorized, on behalf of the Debtor and the Debtor’s

creditors, to execute and file such statements, instruments, releases and other documents on behalf

of such person or entity with respect to the Assets. The Debtor and the Purchaser are each

authorized to file a copy of this Sale Order, which, upon filing, shall be conclusive evidence of the

release and termination of such Claim, Lien, or interest.

        13.     This Sale Order is and shall be binding upon and govern the acts of all persons and

entities, including, without limitation, all filing agents, filing officers, title agents, title companies,

recorders of mortgages, recorders of deeds, registrars of deeds, administrative agencies,

governmental departments, secretaries of state, federal, state, and local officials, and all other

persons and entities who may be required by operation of law, the duties of their office, or contract,

to accept, file, register, or otherwise record or release any documents or instruments, or who may

be required to report or insure any title or state of title in or to any lease; and each of the foregoing

persons and entities is hereby directed to accept for filing any and all of the documents and




                                                    13
instruments necessary and appropriate to consummate the transactions contemplated by the

Stalking Horse APA.

         14.   All persons and entities that are presently, or on the Closing Date may be, in

possession of some or all of the Assets to be sold, transferred or conveyed to or by the Purchaser

pursuant to the Stalking Horse APA are hereby directed to surrender possession of the Assets to

the Purchaser on the Closing Date, unless prior to the Closing Date such person or entity was a

good faith, bona fide purchaser of such assets without notice of the Debtor’s rights in such

property. Subject to the terms, conditions, and provisions of this Sale Order, all persons and

entities, and their successors and assigns, are hereby forever prohibited and enjoined from taking

any action, creating or enforcing any Claim, or commencing or continuing any action in any

manner that would adversely affect or interfere with the ability of the Debtor to sell and/or transfer

the Assets to the Purchaser in accordance with the terms of the Stalking Horse APA and this Sale

Order.

         15.   To the maximum extent permitted by applicable law, and in accordance with the

Stalking Horse APA, the Purchaser shall be authorized, as of the Closing, to operate under any

license, permit, registration, and governmental authorization or approval (collectively, the

“Licenses”) of the Debtor with respect to the Assets and the Sale. To the extent the Purchaser

cannot operate under any Licenses in accordance with the previous sentence, such Licenses shall

be in effect while the Purchaser, with assistance from the Debtor, work promptly and diligently to

apply for and secure all necessary government approvals for new issuance of Licenses to the

Purchaser.

         16.   Notwithstanding anything in this Sale Order, subject to section 525(a) of the

Bankruptcy Code, no governmental unit may revoke or suspend any right, license, trademark or



                                                 14
other permission relating to the use of the Assets sold, transferred, or conveyed to the Purchaser

on account of the filing or pendency of this chapter 11 case, the conduct of the Sale, or the

consummation of the Transaction contemplated by the Stalking Horse APA.

IV.    Assumption and Assignment of Assigned Contracts.

       17.     The Debtor is hereby authorized and directed in accordance with sections 105(a),

363, and 365 of the Bankruptcy Code to (a) assume and assign to Purchaser, in accordance with

the terms of the Stalking Horse APA, the Assigned Contracts free and clear of all Liens, Claims,

and other interests of any kind or nature whatsoever (other than the Permitted Obligations),

(b) execute and deliver to Purchaser such documents or other instruments as Purchaser deems may

be necessary to assign and transfer the Assigned Contracts to Purchaser, and (c) with respect to

the Assigned Contracts: (i) the Debtor may assume each of the Assigned Contracts in accordance

with section 365 of the Bankruptcy Code; (ii) the Debtor may assign each Assigned Contract in

accordance with sections 363 and 365 of the Bankruptcy Code, and any provisions in any Assigned

Contract that prohibit or condition the assignment of such Assigned Contract or allow the party to

such Assigned Contract to terminate, recapture, impose any penalty, condition renewal or

extension, or modify any term or condition upon the assignment of such contract, constitute

unenforceable anti-assignment provisions which are void and of no force and effect; (iii) all other

requirements and conditions under sections 363 and 365 of the Bankruptcy Code for the

assumption by the Debtor and assignment to Purchaser of each Assigned Contract have been

satisfied; and (iv) the Assigned Contracts shall be transferred and assigned to, and following the

closing of the Transaction remain in full force and effect for the benefit of, Purchaser,

notwithstanding any provision in any such Assigned Contract (including those of the type

described in sections 365(b)(2) and (v) of the Bankruptcy Code) that prohibits, restricts, or

conditions such assignment or transfer and, pursuant to section 365(k) of the Bankruptcy Code,
                                                15
the Debtor shall be relieved from any further liability with respect to the Assigned Contracts after

such assumption and assignment to Purchaser.

       18.     All defaults or other obligations of the Debtor under the Assigned Contracts arising

or accruing prior to the closing of the Transaction, or required to be paid pursuant to section 365

of the Bankruptcy Code in connection with the assumption and assignment of the Assigned

Contracts, shall be cured by the Purchaser.

       19.     Upon the Closing, in accordance with sections 363 and 365 of the Bankruptcy

Code, the Purchaser shall be fully and irrevocably vested in all right, title and interest of each

Assigned Contract. To the extent provided in the Stalking Horse APA, the Debtor shall cooperate

with, and take all actions reasonably requested by, the Purchaser to effectuate the foregoing.

       20.     Each Assigned Contract counterparty who has not timely objected is deemed to

have consented to assumption and assignment, and the Purchaser shall be deemed to have

demonstrated adequate assurance of future performance with respect to such Assigned Contract

pursuant to sections 365(b)(1)(C) and 365(f)(2)(B) of the Bankruptcy Code.

       21.     Upon the Debtor’s assignment of the Assigned Contracts to the Purchaser under the

provisions of this Sale Order, any additional orders of this Court, and Purchaser’s payment of any

Cure Amounts pursuant to the terms hereof or the Stalking Horse APA, no default shall exist under

any Assigned Contract, and no counterparty to any Assigned Contract shall be permitted (a) to

declare a default by the Purchaser or Debtor under such Assigned Contract or (b) to otherwise take

action against the Purchaser or Debtor or as a result of the Debtor’s financial condition,

bankruptcy, or failure to perform any of its obligations under the relevant Assigned Contract. Each

non-Debtor party to an Assigned Contract hereby is also forever barred, estopped, and permanently

enjoined from (i) asserting against the Debtor, or Purchaser, or the property of either of them, any



                                                16
default or Claim arising out of any indemnity obligation or warranties for acts or occurrences

arising prior to or existing as of the closing of the Transaction, or, against Purchaser, any

counterclaim, defense, setoff, or any other Claim asserted or assertable against the Debtor and

(ii) imposing or charging against Purchaser or its affiliates any rent accelerations, assignment fees,

increases, or any other fees as a result of the assumption and assignments to Purchaser of the

Assigned Contracts.

       22.     The Purchaser shall be deemed to be substituted for the Debtor as a party to the

applicable Assigned Contracts and the Debtor shall be relieved, pursuant to section 365(k) of the

Bankruptcy Code, from any further liability under the Assigned Contracts.

       23.     All counterparties to the Assigned Contracts shall cooperate and expeditiously

execute and deliver, upon the reasonable requests of the Purchaser, and shall not charge the Debtor,

or the Purchaser for any instruments, applications, consents, or other documents that may be

required or requested by any public authority or other party or entity to effectuate the applicable

transfers in connection with the sale of the Assets.

V.     Prohibition of Actions Against the Purchaser.

       24.     Except for the Assumed Obligations in the case of the Assets, or as otherwise

expressly provided for in this Sale Order or the Stalking Horse APA, the Purchaser shall not have

any liability or other obligation of the Debtor arising under or related to any of the Assets. Without

limiting the generality of the foregoing, and except as otherwise specifically provided herein or in

the Stalking Horse APA, the Purchaser shall not be liable for any Claims or Liens against the

Debtor or any of their predecessors or affiliates, and the Purchaser shall have no successor or

vicarious liabilities of any kind or character, including, but not limited to, under any theory of

antitrust, environmental, successor, or transferee liability, labor law, de facto merger, mere

continuation, or substantial continuity, whether known or unknown, now existing or hereafter
                                                 17
arising, whether fixed or contingent, whether asserted or unasserted, whether legal or equitable,

whether liquidated or unliquidated, and any taxes arising, accruing, or payable under, out of, in

connection with, or in any way relating to the operation of any of the Assets except as expressly

assumed under the Stalking Horse APA.

       25.     Except with respect to Assumed Obligations in the case of the Assets, or as

otherwise permitted by the Stalking Horse APA or this Sale Order, all persons and entities,

including, but not limited to, all debt security holders, equity security holders, governmental, tax

and regulatory authorities, lenders, trade creditors, litigation claimants, and other creditors, holding

Liens, Claims, or other interests of any kind or nature whatsoever against or in all or any portion

of the Assets (whether legal or equitable, secured or unsecured, matured or unmatured, contingent

or non-contingent, liquidated or unliquidated, senior or subordinate), arising under or out of, in

connection with, or in any way relating to the Debtor, the Assets, the operation of the Debtor’s

business prior to the closing of the Transaction, or the transfer of the Assets to the Purchaser,

hereby are forever barred, estopped and permanently enjoined from asserting against the

Purchaser, any of the foregoing’s affiliates, successors, or assigns, their property or the Assets,

such persons’ or entities’ Liens, Claims, or interests in and to the Assets, including, without

limitation, the following actions: (a) commencing or continuing in any manner any action or other

proceeding against the Purchaser and each of their affiliates, successors, assets or properties;

(b) enforcing, attaching, collecting, or recovering in any manner any judgment, award, decree, or

order against the Purchaser, and each of their affiliates, successors, assets, or properties;

(c) creating, perfecting, or enforcing any Lien or other Claim against the Purchaser, its affiliates,

successors, assets, or properties; (d) asserting any setoff, right of subrogation, or recoupment of

any kind against any obligation due the Purchaser, its affiliates or its successors; (e) commencing



                                                  18
or continuing any action, in any manner or place, that does not comply or is inconsistent with the

provisions of this Sale Order or other orders of the Court, or the Stalking Horse APA or actions

contemplated or taken in respect thereof; or (f) revoking, terminating or failing or refusing to

transfer or renew any license, permit or authorization to operate any of the Assets or conduct any

of the businesses operated with the Assets.

        26.     All persons and entities are hereby forever prohibited and enjoined from taking any

action that would adversely affect or interfere with the ability of the Debtor to sell and transfer the

Assets to the Purchaser in accordance with the terms of the Stalking Horse APA or this Sale Order.

        27.     Except as provided in the Stalking Horse APA and this Sale Order and without

limiting other applicable provisions of this Sale Order, the Purchaser is not, by virtue of the

consummation of the Transaction, assuming, nor shall Purchaser be liable or responsible for, as a

successor or otherwise (including with respect to successor or vicarious liabilities of any kind or

character), under any theory of law or equity, including any theory of antirust, environmental

successor or transferee liability, labor law, de facto merger, or substantial continuity, any Liens or

Claims, whether known or unknown, now existing or hereafter raised, which may be asserted or

unasserted, fixed or contingent, liquidated or unliquidated with respect to the Debtor, or any of its

predecessors or affiliates or any obligations of the Debtor or its predecessors or affiliates, for any

liabilities, debts, commitments, or obligations (whether known or unknown, disclosed or

undisclosed, absolute, contingent, inchoate, fixed or otherwise) in any way whatsoever relating to

or arising from the Assets or the Debtor’s operation of their businesses or use of the Assets or any

such liabilities, debts, commitments, or obligations that in any way whatsoever are to be observed,

paid, discharged, or performed (in each case, including any liabilities that result from, relate to or

arise out of tort or product liability claims), or any liabilities calculable by reference to the Debtor



                                                  19
or its assets or operations (including by reference to the Debtor’s experience or similar ratings), or

relating to continuing conditions existing, including with respect to any of Debtor’s predecessors

or affiliates, which liabilities, debts, commitments, and obligations are hereby extinguished insofar

as they may give rise to successor liability, without regard to whether the claimant asserting any

such liabilities, debts, commitments, or obligations has delivered to the Purchaser a release thereof.

The Purchaser has given substantial consideration under the Stalking Horse APA for the benefit

of the holders of any Liens or Claims. The consideration given by the Purchaser shall constitute

valid and valuable consideration for the releases of any potential claims of successor liability of

the Purchaser, which releases shall be deemed to have been given in favor of the Purchaser by all

holders of Liens or Claims against or interests in the Debtor or any of the Assets.

VI.    Other Provisions.

       28.     The consideration provided by the Purchaser to the Debtor pursuant to the Stalking

Horse APA for the Assets constitutes reasonably equivalent value and fair consideration under the

Bankruptcy Code, Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act, and

under the laws of the United States, any state, territory, possession, or the District of Columbia.

       29.     The transactions contemplated by the Stalking Horse APA are undertaken by the

Purchaser without collusion and in good faith, as that term is defined in section 363(m) of the

Bankruptcy Code, and, accordingly, the reversal or modification on appeal of the authorization

provided herein to consummate the Transaction shall not affect the validity of the Transaction, or

the assumption and assignment of the Assigned Contracts, unless such authorization and such

Transaction are duly stayed pending such appeal. The Purchaser is a good faith Purchaser within

the meaning of section 363(m) of the Bankruptcy Code and, as such, is entitled to the full

protections of section 363(m) of the Bankruptcy Code.



                                                 20
       30.     For cause shown, pursuant to Bankruptcy Rules 6004(h) and 7062(g), this Sale

Order shall not be stayed, shall be effective immediately upon entry, and the Debtor, the Purchaser

are authorized to close the Transaction immediately upon entry of this Sale Order.

       31.     The failure to specifically include any particular provision of the Stalking Horse

APA in this Sale Order shall not diminish or impair the effectiveness of such provision, it being

the intent of the Court that the Stalking Horse APA be authorized and approved in its entirety;

provided that this Sale Order shall govern if there is any inconsistency between the Stalking Horse

APA (including all ancillary documents executed in connection therewith) and this Sale Order.

       32.     The Stalking Horse APA and any related agreements, documents, or other

instruments may be modified, amended, or supplemented by the parties thereto and in accordance

with the terms thereof, without further order of the Court.

       33.     The Court shall retain exclusive jurisdiction to, among other things, interpret,

implement, and enforce the terms and provisions of this Sale Order and the Stalking Horse APA,

all amendments thereto and any waivers and consents thereunder and each of the agreements

executed in connection therewith to which the Debtor is a party or which has been assigned by the

Debtor to the Purchaser, and to adjudicate, if necessary, any and all disputes concerning or relating

in any way to the Transaction, including, but not limited to, retaining jurisdiction to: (a) compel

delivery of the Assets to the Purchaser (as applicable); (b) interpret, implement, and enforce the

provisions of this Sale Order; (c) protect Purchaser against any Liens, Claims, or other interest in

or against the Debtor or the Assets of any kind or nature whatsoever, attaching to the proceeds of

the Transaction; and (d) enter any orders under sections 363 and 365 of the Bankruptcy Code with

respect to the Assigned Contracts.




                                                 21
Dated: ______________, 2020
White Plains, New York         THE HONORABLE ROBERT D. DRAIN
                               UNITED STATES BANKRUPTCY JUDGE




                              22
     EXHIBIT 1

The Stalking Horse APA




         23
